DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 16, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the circular body" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes “the circular body” of the claim 8 will be examined as “a circular body”.
Claim 16 recites the limitation "the circular body" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes “the circular body” of the claim 16 will be examined as “a circular body”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,439,881 to Shelton.
As to claims 1, 2, 5, 11, Shelton discloses a trocar comprising an elongate body (the cannula 110 as seen in figure 1-3 used with the preliminary adjustment mechanism of figure 26a,b, col. 7 ll. 59-col. 8 ll. 8) having a proximal portion and a distal portion, the elongate body formed of an inner tube (140) and an outer tube (130), the inner tube of the elongate body has an outer surface possessing a threaded configuration (150) and the outer tube of the elongate body has an inner surface possessing a threaded configuration (160), a seal assembly (310, figure 4) at the proximal portion of the elongate body, and a locking collar (2660, figure 26a,b) at the proximal portion of the elongate body, wherein the inner tube moves within the outer tube to adjust a length of the elongate body (col. 3 ll. 1-13, the inner tube moves within the outer tube based on the thread engagement), wherein the locking collar is closed when the elongate body is a desired length (col. 8 ll. 10-15, the locking collar is closed when the desired length of the preliminary adjustment is reached). 
As to claims 3, 12, Shelton discloses the threaded configuration of the outer tube is female threading (“impressed threads”, col. 3 ll. 7-12), and the threaded configuration of the inner tube is male threading (col. 3 ll. 7-12).
As to claims 4, 13, Shelton discloses the length of the elongate body is adjusted by rotating the outer tube about the inner tube (col. 3 ll. 7-12).
Claims 1, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2007/0270640 to Dimitriou.
As to claims 1, Dimitriou discloses a trocar comprising an elongate body (30, figure 1) having a proximal portion and a distal portion, the elongate body formed of an inner tube (54) and an outer tube (32), a seal assembly (92, 82, figure 1) at the proximal portion of the elongate body, and a locking collar (64, figure 1) at the proximal portion of the elongate body, wherein the inner tube moves within the outer tube to adjust a length of the elongate body (paragraph 44), 
As to claim 5, Dimitriou discloses wherein the locking collar is closed when the elongate body is a desired length (col. 8 ll. 10-15, the locking collar is closed when the desired length of the preliminary adjustment is reached).
As to claim 6, Dimitriou discloses the locking collar is present at a proximal portion of the outer tube (figure 1-5).
As to claim 7, Dimitriou discloses the collar possess a circular body (32) and a C-shaped body (64) joined by a pin (68).
Claims 1, 5, 6, 8, 9, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2016/0015374 to Gifford.
As to claims 1, Gifford discloses a trocar comprising an elongate body (the system as seen in figure 2) having a proximal portion and a distal portion, the elongate body formed of an inner tube (210) and an outer tube (200), a seal assembly (212, figure 1, the flange can seal the introducer within the aperture of the body) at the proximal portion of the elongate body, and a locking collar (218, figure 2) at the proximal portion of the elongate body, wherein the inner tube moves within the outer tube to adjust a length of the elongate body (paragraph 53).
As to claim 5, Gifford discloses wherein the locking collar is closed when the elongate body is a desired length (paragraph 53).
As to claim 6, Gifford discloses the locking collar is present at a proximal portion of the outer tube (figure 2).
As to claim 8, Gifford discloses the circular body (220) of the locking collar is adhered to the proximal portion of the outer tube by adhesive, soldering riveting, or combinations thereof (paragraph 54).
As to claim 9, Gifford discloses the circular body of the locking collar is riveted to the proximal portion of the outer tube (paragraph 54).
Claims 1, 5, 6, 10, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,562,688 to Riza.
As to claims 1, Riza discloses a trocar comprising an elongate body (10, figure 1) having a proximal portion and a distal portion, the elongate body formed of an inner tube (41) and an outer tube (11), a seal assembly (12, figure 1, the flange can seal the gripper within the aperture of the body) at the proximal portion of the elongate body, and a locking collar (30, figure 1) at the proximal portion of the elongate body, wherein the inner tube moves within the outer tube to adjust a length of the elongate body (figure 2, 3).
As to claim 5, Riza discloses wherein the locking collar is closed when the elongate body is a desired length (col. 4 ll. 25-34).
As to claim 6, Riza discloses the locking collar is present at a proximal portion of the outer tube (figure 1).
As to claim 10, Riza discloses the proximal portion of the outer tube has a gap therein (between fingers 21, figure 1), which permits the proximal portion of the outer tube to flex and compress the inner tube when the locking collar is closed (the finger 21 “compress into” the guide tube 41, col. 4 ll. 46-67).
Claims 1, 5, 6, 11, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2014/0171946 to Benson.
As to claims 1, Benson discloses a trocar comprising an elongate body (30, figure 1) having a proximal portion and a distal portion, the elongate body formed of an inner tube (50) and an outer tube (34), a seal assembly (202,196 figure 4, 6) at the proximal portion of the elongate body, and a locking collar (42) at the proximal portion of the elongate body, wherein the inner tube moves within the outer tube to adjust a length of the elongate body (paragraph 63).
As to claim 5, Benson discloses wherein the locking collar is closed when the elongate body is a desired length (paragraph 63).
As to claim 6, Benson discloses the locking collar is present at a proximal portion of the outer tube (figure 1).
As to claims 11, Benson discloses a trocar comprising an elongate body (30, figure 1) having a proximal portion and a distal portion, the elongate body formed of an inner tube (tube of 50, comprising tap 72 when used with lock 86) possessing a threaded configuration (184, figure 3, paragraph 50) and an outer tube (50) possessing a threaded configuration (paragraph 32), a seal assembly (202, 196, figure 4, 6) at the proximal portion of the elongate body, and a locking collar (42) at the proximal portion of the elongate body, wherein the inner tube moves within the outer tube to adjust a length of the elongate body (paragraph 63), wherein the locking collar is closed when the elongate body is a desired length (paragraph 63). 
As to claim 14, Benson discloses the locking collar is present at a proximal portion of the outer tube (figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-5, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2007/0270640 to Dimitriou.
As to claims 2, 5, 11, Dimitriou discloses the device above (for claim 11, see the similar limitations disclosed in claims 1, 5 above respectively), and the inner tube of the elongate body has an outer surface possessing a threaded configuration (238, figure 14, paragraph 93-95)) and the outer tube of the elongate body has an inner surface possessing a threaded configuration (236, paragraph 95). Dimitriou discloses that threads can be used as another known arrangement for the teeth of the embodiment of figure 1-5. The threads and teeth can be a known substitute for similar coupling that can be used with the locking collar 64 as well. If it would not have been inherent to one of ordinary skill in the art before the effective filing date of the invention to use the threads as the coupling 58/60 in the embodiment of figure 1-5, it would have been obvious to since threads can be substituted as a known equivalent that can couple parts of a tool. 
As to claims 3, 12, Dimitriou discloses the threaded configuration of the outer tube is female threading (figure 14, paragraph 95), and the threaded configuration of the inner tube is male threading (figure 14, paragraph 95).
As to claims 4, 13, Dimitriou discloses the length of the elongate body is adjusted by rotating the outer tube about the inner tube (paragraph 94-95).
As to claim 14, Dimitriou discloses the locking collar is present at a proximal portion of the outer tube (figure 1-5).
As to claim 15, Dimitriou discloses the collar possess a circular body (32) and a C-shaped body (64) joined by a pin (68).
Claims 8, 9, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0171946 to Benson in view of U.S. Patent Publication 2016/0015374 to Gifford.
As to claims 8, 9, 16, 17, Benson discloses the device above but is silent about the circular body of locking collar is riveted to the proximal portion of the outer tube. 
Gifford teaches a similar device (introducer, abstract) having a circular body (220) of a locking collar (218) adhered to a proximal portion of an outer tube (200) by riveting (paragraph 54) for the purpose of using a known mechanism to secure the locking collar to the outer tube. It would have been obvious to one of ordinary skill in the art before the effective filing date to the invention to have the locking collar secured to the outer tube by riveting as taught by Gifford in the system of Benson in order for using a known mechanism to secure the locking collar to the outer tube.
Claims 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0171946 to Benson in view of U.S. Patent 5,562,688 to Riza.
As to claims 10, 18, Benson discloses the device above but is silent about outer tube has a gap therein, which permits the proximal portion of the outer tube to flex and compress the inner tube when the locking collar is closed. 
Riza teaches a similar device (trocar, abstract) having a proximal portion of an outer tube (11) has a gap therein (between fingers 21, figure 1), which permits the proximal portion of the outer tube to flex and compress the inner tube when the locking collar (30) is closed (the finger 21 “compress into” the guide tube 41, col. 4 ll. 46-67) for the purpose of using an alternative mechanism that can grip a tube inserted through the outer tube. It would have been obvious to one of ordinary skill in the in art before the effective filing date to substitute the locking collar and proximal portion of the outer tube of Riza as the locking mechanism in the device of Benson in order for using a known mechanism that can grip a tube inserted through the outer tube.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5,464,011 to Bridge, U.S. Patent 5,792,112 to Hart,  U.S. Patent Publication 2007/0135679 to Hunt, U.S. Patent Publication 2009/0204081 to Whittaker, and U.S. Patent Publication 2017/0245888 to Buyda all disclose similar devices readble, combinable, or capable of providing evidence on the claims of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771